SMITH, C.
Appeal from a judgment for intervenor in a suit for the recovery of personal property levied upon hy defendant, as sheriff, under attachment in favor of plaintiff against third party.
The findings are unusually full and explicit, hut in "the conclusions of law the word “plaintiff” is inadvertently used for “intervenor,” which is the ground urged for reversal. (Dougherty v. Ward, 89 Cal. 81.)
We recommend that the judgment he affirmed.
Gray, C., and Haynes, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed. McFarland, J., Temple, J., Henshaw, J.